BRYAN, Justice
(concurring specially).
I write specially to emphasize my belief that mandamus is appropriate where, as here, “there is an obvious conflict-of-laws issue,” 148 So.3d at 1065, and the application of one state’s laws would completely bar the action. It would be an inexcusable waste of scarce judicial resources and of the parties’ resources to require a trial and possibly an appeal when it is clear that, under the doctrine of lex loci delicti, Washington law applies to bar the malicious-prosecution action filed by Sterne, Agee & Leach, Inc. See Fitts v. Minnesota Min. & Mfg. Co., 581 So.2d 819, 820 (Ala.1991) (“Under th[e] principle [of lex loci delicti ], an Alabama court will determine the substantive rights of an injured party according to the law of the state where the injury occurred.”).